IN THE
                         TENTH COURT OF APPEALS



                                No. 10-10-00230-CV

                     IN RE TODD-WARREN ALTSCHUL


                                Original Proceeding



                          MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                                     FELIPE REYNA
                                                     Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed July 7, 2010
[OT06]